                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


GREGORY C. KAPORDELIS                      CASE NO. 2:19-CV-00275
REG. #63122-053                            SEC P

VERSUS                                     JUDGE JAMES D. CAIN, JR.

P. MYERS                                   MAGISTRATE JUDGE KAY


                                    JUDGMENT

      For the reasons provided in the accompanying Memorandum Ruling, it is hereby

ORDERED, ADJUDGED, AND DECREED that the Report and Recommendations

[doc. 16] are ADOPTED and that the instant petition for writ of habeas corpus is DENIED

and DISMISSED WITH PREJUDICE.

      THUS DONE in Chambers on this 18th day of September, 2019.




                                                    JAMES D. CAIN, JR.
                                              UNITED STATES DISTRICT JUDGE
